         Case 1:17-cv-02459-GLR Document 327 Filed 06/15/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 BROCK STONE, et al.,


 Plaintiffs,


 v.                                               Civil Action No. 17-cv-2459 (GLR)


 JOSEPH R. BIDEN, JR., et al.,


 Defendants.




                                  JOINT STATUS REPORT

        On January 25, 2021, President Biden issued an executive order (“Executive Order 14004”)

“revok[ing]” “the Presidential Memorandum of March 23, 2018,” challenged in this case. E.O.

No. 14004 §§ 1, 2 (Jan. 25, 2021), ECF No. 251-1. Executive Order 14004 provides that “[t]he

Secretary of Defense, and Secretary of Homeland Security with respect to the Coast Guard, shall,

after consultation with the Joint Chiefs of Staff about how best to implement this policy and

consistent with applicable law, take all necessary steps to ensure that all directives, orders,

regulations, and policies of their respective departments are consistent with this order” including

by “establishing a process by which transgender service members may transition gender while

serving, along with any further steps that the Secretary of Defense and Secretary of Homeland

Security deem appropriate to advance the policy described in section 1 of this order.” Id. § 3(a).

And Executive Order 14004 further provides that “[t]he Secretary of Defense and the Secretary of

Homeland Security shall report to [the President] within 60 days of the date of this order on their
         Case 1:17-cv-02459-GLR Document 327 Filed 06/15/21 Page 2 of 4



progress in implementing the directives in this order and the policy described in section 1 of this

order.” Id. § 3(d).

        On January 25, 2021, Defendants filed a Notice of Executive Order, attaching Executive

Order 14004 as Exhibit 1. ECF No. 317.

        In their February 2, 2021 joint motion (ECF No. 320), the parties requested that the case

be stayed until April 9, 2021, 14 days after the 60-day period referenced in Executive Order 14004.

In the resulting February 2, 2021 Order, this Court ordered the case stayed until April 9, 2021 and

further ordered the parties to file a Joint Status Report on April 9, 2021, “setting forth their

respective positions regarding what additional proceedings will be necessary in this case.” Order,

ECF No. 321. The Court subsequently extended the stay to June 11, 2021. ECF No. 325.

        On March 31, 2021, Defendants provided Plaintiffs with copies of Department of Defense

Instruction (“DoDI”) 6130.03 (Medical Accession Standards) and DoDI 1300.28 (In Service

Transition), which implemented Executive Order 14004 for the Department of Defense. Both

Department of Defense directives took effect on April 30, 2021.

        Although the policy challenged in this litigation has been rescinded and DoD’s new

directives are currently in effect, the parties desire additional time to negotiate the dismissal of this

action, including any allocation of costs and fees. Accordingly, the parties request that the stay of

proceedings in this litigation be extended until July 29, 2021. The parties further request that they

be Ordered to file a Joint Status Report by July 29, 2021, informing the Court if a further stay is

necessary to complete negotiations and if not setting forth their respective positions regarding what

proceedings, if any, will be necessary thereafter in this case.




                                                   2
       Case 1:17-cv-02459-GLR Document 327 Filed 06/15/21 Page 3 of 4




Dated: June 10, 2021                       Respectfully submitted,

                                           /s/ Jeffrey Huberman
David M. Zionts*
Carolyn F. Corwin*                         Deborah A. Jeon (Bar No. 06905)
Mark H. Lynch (Bar No. 12560)              David Rocah (Bar No. 27315)
Joshua Roselman*                           AMERICAN CIVIL LIBERTIES UNION FOUND
Marianne F. Kies (Bar No. 18606)           OF MARYLAND
Peter J. Komorowski (Bar No. 20034)        3600 Clipper Mill Road, #350
Jeffrey Huberman*                          Baltimore, MD 21211
Rishi R. Gupta*                            Telephone: (410) 889-8555
COVINGTON & BURLING LLP                    Fax: (410) 366-7838
One CityCenter                             jeon@aclu-md.org
850 Tenth St. NW                           rocah@aclu-md.org
Washington, DC 20001
Telephone: (202) 662-6000                  Joshua A. Block*
Fax: (202) 778-5987                        Chase B. Strangio*
dzionts@cov.com                            James Esseks*
ccorwin@cov.com                            Leslie Cooper*
mlynch@cov.com                             AMERICAN CIVIL LIBERTIES UNION
jroselman@cov.com                          FOUNDATION
mkies@cov.com                              125 Broad Street, 18th Floor
pkomorowski@cov.com                        New York, NY 10004
jhuberman@cov.com                          Telephone: 212-549-2627
rrgupta@cov.com                            Fax: 212-549-2650
                                           jblock@aclu.org
                                           cstrangio@aclu.org
Mitchell A. Kamin*                         jesseks@aclu.org
COVINGTON & BURLING LLP                    lcooper@aclu.org
1999 Avenue of the Stars, Suite 3500
Los Angeles, California 90067              Attorneys for Plaintiffs
Telephone: (424) 332-4800
Facsimile: (424) 332-4749
mkamin@cov.com


* Admitted pro hac vice




                                       3
      Case 1:17-cv-02459-GLR Document 327 Filed 06/15/21 Page 4 of 4




                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
                                                     Civil Division

                                                     ALEXANDER K. HAAS
                                                     Branch Director

                                                     ANTHONY J. COPPOLINO
                                                     Deputy Director

                                                      /s/ Courtney D. Enlow
                                                     COURTNEY D. ENLOW
                                                     Trial Attorney
                                                     ANDREW E. CARMICHAEL
                                                     Senior Trial Counsel
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     Telephone: (202) 616-8467
                                                     Email: courtney.d.enlow@usdoj.gov

                                                     Counsel for Defendants



The parties' request to stay this action set forth in their Joint Status Report (ECF No.
26) is hereby APPROVED. This action will remain STAYED through July 29, 2021.
So ordered this 15th day of June, 2021.


                                      ________________________________
                                              /s/
                                      George L. Russell, III
                                      United States District Judge




                                               4
